George Howard, Jr., Judge, dissenting. It is universally recognized that the findings of the Workmen’s Compensation Commission will be affirmed when supported by substantial evidence. Substantial evidence is nothing more than competent, authentic and trustworthy evidence supportive of the Commission’s holding. Indeed, evidence which is speculative and uncertain in scope and range does not meet the substantiality standard. A careful review of the record discloses that the Commission’s holding denying the claimant — a 63 year old white male who has been employed by respondent for 36 years and who was released prematurely, from a previous injury, to return to his employment — benefits on the ground that claimant’s present condition — a stroke resulting in total disability when one wheel of a front-end loader dropped in a hole, a machine used for unloading logs, which claimant was operating jerking claimant’s arm and neck causing claimant to cease work immediately — would have occurred ultimately, whether on or off the job, is not supported by persuasive and indisputable evidence. Moreover, to futher assert that claimant failed to meet the burden of proof to establish the causal connection between the trauma and the stroke resulting in his immediate disability is simply begging the issue. It is plain that in determining whether a disputed claim under the Worker’s Compensation Law should be allowed, a liberal interpretation is given in favor of claimant. Accordingly, I would reverse the holding of the Commission and the Grant County Circuit Court.